DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1 – 3, 5, 8 – 11, 13, 16, and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Publication Number 2002/0035762, hereinafter “Zhang”).

4.	As per claims 1 and 10, Zhang teaches a processor system comprising a direct memory access core (core 12, figures 59 and 60) comprising a data buffer (buffer 127, figure 60, paragraph 848); a set of primary memory units (141 and 142, figure 53); and a broadcast subsystem (figure 53) comprising: a set of broadcast buses (broadcast buses seen along 121, figure 53), each broadcast bus in the set of broadcast buses electrically coupled to a subset of primary memory units in the set of primary memory units (via the interface in 120, figure 53); a primary memory unit queue (paragraph 748, request queue): configured to store a first set of data transfer requests (the requests are processed along with the read/write circuits, 121, figure 60) associated with the set of primary memory units (queue is associated with the requests, paragraph 787); and electrically coupled to the data buffer; and a broadcast scheduler (arbitration circuit 122, figures 53 and 60): electrically coupled to the primary memory unit queue (paragraph 748); electrically coupled to the set of broadcast buses (buses routed to via the interface 120, figures 53 and 60); and configured to transfer source data from the data buffer to a target subset of primary memory units in the set of primary memory units via the set of broadcast buses based (the structure seen in figure 53 shows how the broadcasting is handled on the buses with respect to elements seen in 60) on the set of data transfer requests stored in the primary memory unit queue (arbitration configuration, paragraph 748).  

5.	As per claim 2, Zhang teaches a system, further comprising a shared memory unit (13, figure 60 is coupled to the buffer 127) electrically coupled to the data buffer.  

6.	As per claim 3, Zhang teaches a system further comprising a memory management subsystem: comprising a shared memory unit queue (13, figures 53 and 60) configured to store a second set of data transfer requests associated with the shared memory unit (paragraph 738, plurality of requests are handled); and comprising a power management unit (paragraph 884) configured to, for each memory module in the set of memory modules, switch the memory module to sleep mode in response to detecting an idle factor of the memory module greater than a threshold idle factor (idle handling of the system, paragraph 875); and wherein the shared memory unit comprises: a set of memory modules (modules 1…N, figure 16); and a set of data transfer ports (paragraph 459, ports for the mapping of the structure, figure 16).  

7.	As per claim 5, Zhang teaches a system, wherein the shared memory unit queue (10 via 12, figure 13) comprises a reorder buffer (paragraph 426).  

8.	As per claim 8, Zhang teaches a system, further comprising a set of processing units, each processing unit in the set of processing units corresponding to a primary memory unit in the set of primary memory units (plurality of processing units, 101, 102, figure 14).  

9.	As per claim 9, Zhang teaches a system, wherein the direct memory access core comprises a tensor traversal engine configured to issue data transfer requests specifying a multi-dimensional data transfer operation (multi-dimensional tensor, paragraph 439).  

10.	As per claim 11, Zhang teaches a system, wherein the broadcast scheduler is further configured to, for a first-in data transfer request in the set of data transfer requests stored in the primary memory unit queue, select a subset of broadcast buses in the set of broadcast buses to transfer the source data to the target subset of primary memory units according to the first-in data transfer request (subsequent processing of the data requests, paragraph 726).  

11.	As per claim 13, Zhang teaches a system, wherein the set of broadcast buses comprises: first broadcast bus electrically coupled to a first subset of primary memory units in the set of primary memory units; and a second broadcast bus electrically coupled to a second subset of primary memory units in the set of primary memory units (a plurality of broadcast buses seen connected, figures 53 and 60).  

12.	As per claim 16, Zhang teaches a system, wherein the primary memory unit queue comprises a set of primary memory unit subqueues, each primary memory unit subqueue in the set of primary memory unit subqueues corresponding to a primary memory unit in the set of primary memory units (subqueues to main queue, paragraph 434).   

13.	As per claim 18, Zhang teaches a system, wherein the primary memory unit queue comprises a set of broadcast bus subqueues, each broadcast bus subqueue in the set of broadcast bus subqueues corresponding to a broadcast bus in the set of broadcast buses (paragraph 748).  

14.	As per claim 19, Zhang teaches a system, further comprising a credit-based flow control subsystem (paragraph 270).

15.	As per claim 20, Zhang teaches a system, further comprising: a handshake-based flow control subsystem (figures 53 and 60).

Allowable Subject Matter
16.	Claims 4, 6, 7, 12,14,15,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Dash/Nandan/Balakrish teach elements of broadcast data requests in a neural network. Edirisooriya teaches dma core with a data buffer. Baji/Kawai/Baxter/Assad teaches elements of broadcast with DMA core handling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184